—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Underwood, J.), dated December 23, 1994, as granted the motion of the defendant Henry James Jones Veteran’s Memorial, Inc., to dismiss the amended complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff’s decedent was killed while attending a social function at the Henry James Jones Veterans of Foreign Wars Memorial Hall. She was struck by a stray bullet from an exchange of gunfire between other patrons. The plaintiff brought this action against, among others, the respondent Henry James Jones Veteran’s Memorial, Inc., as the landlord-lessor of the premises.
The plaintiff’s allegations are insufficient to establish a prima facie case that the gunfight was foreseeable to the respondent. Accordingly, the respondent had no duty to undertake even minimal security measures to protect the decedent (see, Jacqueline S. v City of New York, 81 NY2d 288; Miller v State of New York, 62 NY2d 506; Nallan v Helmsley-Spear, Inc., 50 NY2d 507; Davis v City of New York, 183 AD2d 683).
We have considered the plaintiff’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.